                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                  No. 5:20-CV-00197-D


ANNA BEAVON GRAVELY,

       Plaintiff,

v.                                                    CONSENT PROTECTIVE ORDER
                                                      FED R. CIV. P. 26(C)
AMERICANS FOR PROSPERITY,

       Defendant.


       This matter comes before the Court upon the Amended Joint Motion for Entry of Consent

Protective Order of Plaintiff Anna Beavon Gravely ("Plaintiff') and Americans for Prosperity

("Defendant"), (each a "Party" and collectively, the "Parties"), in which the Parties assert that a

protective order is necessary to protect the confidential and proprietary information of the Parties

and the private information of the Defendant's employees. Pursuant to Rule 26(c) of the Federal

Rules of Civil Procedure, for good cause having been shown within the meaning of Rule 26( c),

and there being no objection by any Party to the entry of this Order, it is the opinion of this Court

that the Joint Motion for Entry of Consent Protective Order should be granted.

NOW, THEREFORE, IT IS HEREBY ORDERED:

       1.      Scope of Protective Order. The Parties contemplate that in the course of this

litigation they shall produce to one another certain confidential documents or portions of

confidential documents in their possession. The Parties to this action, and any non-party from

whom discovery is sought in connection with this action (a "Designating Party"), may designate

material or information, whether standalone or embodied in documents, things, deposition

testimony, interrogatory answers or other materials, as "Confidential Information" if the

                                                  1
Designating Party believes in good faith that the designated material is entitled to protection under

this Order.

       2.       Definitions. The following definitions apply for purposes of this Protective Order:

       A.       The term "Confidential Information" means documents and things that are

confidential, proprietary, and not known to the general public, including documents or things that

are or contain employee salary, earnings, or payroll information, paystubs, or any other forms of

employee compensation or employee personnel files, financial, technical, or medical records and

which are designated as "Confidential" in the manner described in herein.                  Confidential

Information includes all such designated information, whether revealed during a deposition, in a

document, in an interrogatory answer, by production of tangible evidence, in hearing transcripts,

in responses to requests for admissions, in responses to requests for production, or otherwise made

available to counsel for either Party in this action. The restrictions set forth in this Protective Order

shall not apply to information and material which (a) was, is, or becomes public knowledge, in a

manner that is not in violation of this Protective Order or (b) is acquired from a third party lawfully

possessing such information and/or having no obligation (contract or otherwise) with regard to its

disclosure.

       B.       The term "document" is comprehensively defined to include electronically stored

information and to otherwise be synonymous in meaning and equal in scope to the usage of the

term "document" in Rule 34 of the Federal Rules of Civil Procedure which includes "writings,

drawings, graphs, charts, photographs, sound recordings, images, and other data or data

compilations - stored in any medium from which information can be obtained either directly or, if

necessary, after translation by the responding Party into a reasonably usable form."




                                                   2
       C.      The term "Proprietary Information" means confidential business information that

is not generally known to the public; for example, documents or things that contain payroll

information concerning Defendant's employees, training materials developed by Defendant, or

information about Defendant's customers, suppliers, or contracts that is not known to Defendant's

competitors or the public.

       D.      The term "Qualified Person," with respect to "Confidential Information" means:

               (i)      the Court and its officers;

               (ii)     retained outside litigation counsel for a Party, their regularly-employed

       office staff, of counsel attorneys associated with outside litigation counsel that are

       providing services in connection with this case, and organizations retained by such

       attorneys to provide litigation support services in this action and the employees of such

       organizations;

               (iii)    the Parties (including employees of a corporate Party with a need to know

       such information in connection with the litigation);

               (iv)     persons shown on the face of the document to have authored or received it;

               (v)      third-party experts or consultants, and the employees of such experts and

       consultants who are assisting them, engaged by counsel or a Party to assist in this litigation,

       pursuant to the procedures in paragraph 7 below;

               (vi)     any certified shorthand or court reporters or persons operating video

       equipment at depositions retained to report a deponent's testimony in this case;

               (vii)    witnesses during the course of an examination on deposition or in a hearing

       (provided, however, that a witness or witness's counsel will not be permitted to retain a




                                                      3
       copy of any such Confidential Information unless the witness and counsel execute a copy

       of the attached "Exhibit A");

               (viii)

               law firms of record (including associated of counsel attorneys), the attorneys (both

               in-house and outside counsel) representing any party in this action, the paralegals

               and assistants engaged with such counsel in the litigation of this action, and the

               employees of the law firms of record to the extent necessary for the litigation of

               this action; and

               (ix)     such other persons as hereafter may be designated by written agreement of

       all Parties in this action or by Order of the Court permitting such disclosure.

       3.      Designation of Material as "Confidential Information." A Designating Party

may designate material as "Confidential Information" by labeling each page containing

confidential information "Confidential" or, in the case of electronically stored information

produced in native format, by including "Confidential" in the file name or by labeling the disk or

other media "Confidential." A Party may orally designate on the record portions of testimony

during a deposition or at a hearing or other proceeding before the Court as "Confidential."

       4.      Disclosure of Confidential Information Prohibited. Confidential Information

shall be kept and maintained by the Parties in a confidential manner. Material designated as

Confidential Information and all summaries, compilations, notes or abstracts thereof, shall be used

solely for purposes of prosecuting and defending this litigation. Confidential Information shall not

directly or indirectly be used for any commercial or business purpose or in any other litigation.

Nothing in this Protective Order limits a Designating Party's right to use or disclose its own

Confidential Information in any manner.



                                                 4
       5.      Disclosure of Confidential Information to Qualified Persons. No one may share

any Confidential Information (other than their own) with anyone other than a Qualified Person.

With the exception of the Qualified Persons defined in Paragraphs 2(E)(i) - (ii), each such

Qualified Person to whom Confidential Information is to be disclosed shall be given a copy of this

Protective Order. With the exception of the Qualified Persons defined in Paragraphs 2(E)(i)-(ii),

each such person shall execute a copy of the attached "Exhibit A;" provided, however, that a

witness may be shown Confidential Information during the course of an examination during a

deposition or hearing without signing Exhibit A. Other than to assist counsel in the preparation

associated with this case, all Qualified Persons shall conform strictly to any applicable federal law

and laws of the state of North Carolina related to the confidentiality of Confidential Information.

  6. Disclosure of Confidential Information to Experts or Consultants. In the case of experts

      or other individuals, such as consultants, expressly retained by the Parties or their counsel

      ofrecord to assist in the preparation of this litigation, the receiving Party need not disclose

      the identity of that expert or other individual to the Designating Party but must obtain an

      executed copy of the attached "Exhibit A" from that expert or individual prior to disclosing

      the documents to said person and shall produce a copy of "Exhibit A" executed by said

      person to the Designating Party within twenty-one (21) days of disclosure of the identity of

      the expert or other individual pursuant to any scheduling order of this Court. In no event,

      shall Confidential Information be provided to an expert, consultant or other individual who

      is currently employed by a competitor of any Party without permission from the Party in

      question.

       7.      Non-Waiver of Privilege. By abiding by the procedures in this Order, the Parties

do not waive any legal right or privilege applicable to the Confidential Information, or to any other



                                                 5
request of, or discovery procedure available to, the Parties to this action. The disclosure or

production of any information or documents that are subject to an objection on the basis of the

attorney-client privilege or the work-product doctrine or any other privilege or immunity against

discovery will not be deemed to waive a Party's claim to their privileged or protected nature or to

estop the producing Party from later designating those documents as privileged or protected. The

receiving Party shall return them upon request from the producing Party. Any such request must

specify the type of privilege or immunity that the producing Party is asserting with respect to the

documents covered by the request.

       Upon receiving such a request as to specific information or documents, the receiving Party

shall return the documents to the producing Party within five (5) business days, whether or not the

receiving Party agrees with the claim of privilege or protection. Prior to the return or a request for

the return of such documents, the receiving Party shall treat such documents as Confidential

Information under this Order.

        8.      Information Not Covered by this Order. Notwithstanding anything in this Order

to the contrary, the obligations of this Order shall not prohibit the use in this litigation by any Party

of any information, documents, or things (for which no other obligations of confidentiality exists)

that are currently and lawfully in a Party's possession, custody, or control; that later come into the

possession of a Party to this action from others lawfully in the possession of such information,

documents, or things who are not bound by this Order; that are in the public domain; or that are

required to be disclosed by any law, regulation, order or rule of governmental authority.

        9.      Resolution of Disputes.       Should the Parties disagree as to a confidentiality

designation, the Parties shall meet and confer in an attempt to resolve all objections concerning

the disputed designations.      If counsel cannot reach an agreement regarding confidentiality



                                                   6
designations, the objecting Party may seek the assistance of the Court and may move the Court for

a determination consistent with the Court's Instructions for Cases Assigned to the Honorable

James C. Dever III or any other judge whom this action may be assigned to at that time. The

material shall remain protected as "Confidential Information" under this Order unless and until

the Court rules on a dispute. The objecting Party may challenge a designation at any time in the

manner set forth in this paragraph. At all times, the burden of establishing the appropriate

designation shall fall on the Designating Party in accordance with applicable law.

        10.    The Filing ofConfidentiallnformation. That portion of any deposition transcript,

including attached exhibits, or other discovery, and that portion of any papers to be filed with the

Court, including exhibits to motions, briefs or other pleadings, which discloses or incorporates

documents designated as Confidential Information, shall be filed with the Court only in a manner

that will continue to preserve its confidentiality and in accordance with, as applicable, the CM/ECF

Administrative Procedures. Prior to filing Confidential Information, the filing party may confer

with the designating party in order to determine if it is necessary to file the Confidential

Information under seal. The Party seeking to file such documents or other information with the

Court shall, either before the filing of the documents or contemporaneously therewith, file (A) a

motion to file under seal; (B) a supporting memorandum that specifies (i) the exact document or

item, or portions thereof, for which the filing under seal is requested, (ii) how such request to seal

overcomes the common law or the First Amendment presumption to access; (iii) the specific

qualities of the material at issue which justify sealing such material, taking into account the balance

of the competing interest in access, (iv) the reasons why alternatives to sealing are inadequate, and

(v) whether there is consent to the motion; and (C) a proposed order granting the motion, in

accordance with Section V.G of the Court's Electronic Case Filing Administrative Policies and



                                                  7
Procedures Manual and Rule 79.2 the Court's Local Civil Rules, and any other applicable rules

and procedures. If any person or Party fails to file Confidential Information under seal in

accordance with the Court's Local Civil Rules, the Designating Party or any other person claiming

confidentiality of such documents or information may request that the Court place the filing under

seal. If, at any time, the Court should challenge the filing under seal of confidential documents, it

shall be the burden of the Designating Party to establish why filing under seal is appropriate.

        11.    The Use of Confidential Information at Trial. The use of Confidential Information

at trial will be addressed at a subsequent date in connection with pretrial procedures.

        12.    Violation of this Order. If a Party has reasonable cause to believe that a violation

of this Order has occurred or is about to occur, that Party may petition this Court for appropriate

relief. Entry of this Order does not prevent a Party from seeking further protection by the Court if

a Party comes to believe that the protections of this Order are not adequate for particular

documents.

        13.    Return or Destruction of Confidential Documents. Within sixty (60) days after

the conclusion of this action, including appeals, all documents designated by any Party or non-

party as containing Confidential Information shall be destroyed or delivered to counsel for the

Designating Party, unless otherwise agreed to in writing. However, the law firms representing the

Parties in this cause shall not be obligated to remove any documents, summaries, memoranda,

attorney-work product, or pleadings from their files, to remove, delete or alter any electronic

databases, or to alter any "back-up tapes" or other electronic copies of data maintained by the law

firms for use to retrieve electronic data, including those maintained for the purpose of a computer

system failure or other loss of data. Notwithstanding the foregoing, at the conclusion of this action,




                                                  8
counsel for each party may maintain one copy of all Confidential Information in that counsel's

files.

         14.   Disclosure Required by Law. This Order shall not prevent disclosure as required

by law or compelled by order of any court or restrict a Party's use of its own Confidential

Information. Should any third party seek access to such documents or information contained

therein, by request, subpoena or otherwise, the receiving Party shall, in writing, promptly notify

the Party whose records are sought and provide copies of the legal process, subpoena, order or

other documents requesting the disclosure of Confidential Information prior to providing any such

documents or information. The notified Party may then seek by appropriate process to preclude

access to those documents or information from the Parties or other person. The receiving Party

shall not produce any Confidential Information for ten (10) business days after it provides

notification of such request to the notified Party so as to permit the notified Party reasonable time

to object to the subpoena or other request for information or take such other action as that Party

deems appropriate to prevent the disclosure of confidential information.

         15.   Additional Parties' Access to Confidential Documents. In the event additional

parties join or are joined in the litigation, they shall not have access to documents marked as

Confidential Information until the newly joined party has executed the Agreement to Abide by

Protective Order, attached as "Exhibit A" hereto.

         16.   Other Provisions. This Order shall be without prejudice to the right of any Party

or non-party to oppose production of any information for lack of timeliness or relevance or

materiality, as a privileged communication, or as work product of counsel, as not calculated to lead

to the discovery of admissible evidence, or upon any other ground, or the right of a Party or non-

party to seek to exclude any information from being used as evidence in the case. This Order shall



                                                 9
remain in effect and shall survive entry ofa final judgment herein and the conclusion ofany appeals

or a settlement of the action unless amended, modified or terminated by Order of the Court.


       ORDERED on this      9- day of (Y/1:              '2021.



                                             Rott:frfot
                                             United States Magistrate Judge

Prepared and consented to by:

 KORNBLUTH GINSBERG LAW GROUP,                    KILPATRICK TOWNSEND & STOCKTON
 P.A.                                             LLP

 Isl Joseph E. Hjelt                              Isl Brodie D. Erwin
 Michael Kornbluth (NC Bar No. 27928)             Brodie D. Erwin (NC Bar No. 44368)
 Joseph E. Hjelt (NC Bar No. 53497)               Kayla Frederickson (NC Bar No. 51195)
 3400 Crossdale Drive, Suite 300                  4208 Six Forks Road, Suite 1400
 Durham, NC 27705                                 Raleigh, NC 27609
 Telephone: (919) 401-4100                        Telephone: (919) 420-1818
 Facsimile: (919) 401-4104                        Facsimile: (919) 710-8226
 Email: mkombluth@kglaw.com                       Email: BErwin@kilpatricktownsend.com
         jhjelt@kglawnc.com                            KFrederkickson@kilpatricktownsend.com
 Attorneys for Plaintiff                          Attorneys for Defendant




                                                10
                                            Exhibit A

                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                    No. 5:20-CV-00197-D


ANNA BEAVON GRAVELY,

         Plaintiff,

v.                                                   AGREEMENT TO ABIDE BY CONSENT
                                                           PROTECTIVE ORDER
AMERICANS FOR PROSPERITY,                                   FED. R. CIV. P. 26(C)

         Defendant.


         I have read the Consent Protective Order issued on the - - - day of   ---~
                                                                                          , 2021 in

the above-captioned case and agree to abide by its terms. Additionally, I further agree to consent

to the jurisdiction and contempt power of the United States District Court for the Eastern District

of North Carolina, Western Division, for the purposes of enforcement of the Consent Protective

Order.

Name (signature): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Name (print):

Address:

City, State, Zip Code: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Office Telephone: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Home Telephone:       ---------------------~




Date signed:




                                                11
